


109 HR 5360 IH: Nuclear Fuel Management and Disposal

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5360
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Barton of Texas
			 (by request): introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Resources,
			 Transportation and
			 Infrastructure, and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enhance the management and disposal of spent nuclear
		  fuel and high-level radioactive waste, to assure protection of public health
		  and safety, to ensure the territorial integrity and security of the repository
		  at Yucca Mountain, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Fuel Management and Disposal
			 Act.
		2.Definitions
			(a)Nuclear Waste
			 Policy Act of 1982 DefinitionsFor purposes of this Act:
				(1)Commission,
				(2)disposal,
				(3)Federal
			 agency,
				(4)high-level
			 radioactive waste,
				(5)repository,
				(6)Secretary,
				(7)State,
				(8)spent nuclear fuel,
			 and
				(9)Yucca Mountain site,
				have the
			 meaning given those terms in section 2 of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10101).(b)Other
			 definitionsFor purposes of
			 this Act—
				(1)Withdrawal means the
			 geographic area consisting of the land described in section 3(c);
				(2)Secretary concerned means
			 the Secretary of the Air Force or the Secretary of the Interior, or both, as
			 appropriate; and
				(3)Project means the Yucca
			 Mountain Project.
				3.Land withdrawal
			 and reservation
			(a)Land withdrawal,
			 jurisdiction, and reservation
				(1)Land
			 withdrawalSubject to valid
			 existing rights, and except as provided otherwise in this Act, the lands
			 described in subsection (c) are withdrawn permanently from all forms of entry,
			 appropriation, and disposal under the public land laws, including without
			 limitation the mineral leasing laws, the geothermal leasing laws, and the
			 mining laws.
				(2)JurisdictionExcept as otherwise provided in this Act,
			 jurisdiction over the Withdrawal is vested in the Secretary. These are
			 transferred to the Secretary the lands within the Withdrawal under the
			 jurisdiction of the Secretary concerned on the date of enactment of this
			 Act.
				(3)ReservationThe Withdrawal is reserved for use by the
			 Secretary for the development, preconstruction testing and performance
			 confirmation, licensing, construction, management and operation, monitoring,
			 closure, post-closure, and other activities associated with the disposal of
			 high-level radioactive waste and spent nuclear fuel under the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101 et seq.).
				(b)Revocation and
			 modification of public land orders and rights of way
				(1)Public land
			 order revocationPublic Land
			 Order 6802 of September 25, 1990, as extended by Public Land Order 7534, and
			 any conditions or memoranda of understanding accompanying those land orders,
			 are revoked.
				(2)Right of way
			 reservationsProject
			 right-of-way reservations N–48602 and N–47748 of January 5, 2001, are
			 revoked.
				(c)Land
			 description
				(1)BoundariesThe lands and interests in lands withdrawn
			 and reserved by this Act comprise the approximately 147,000 acres of land in
			 Nye County, Nevada , as generally depicted on the Yucca Mountain Project Map,
			 YMP–03–024.2, entitled Proposed Land Withdrawal and dated July
			 21, 2005.
				(2)Legal
			 description and mapAs soon
			 as practicable after the date of enactment of this Act, the Secretary of the
			 Interior shall—
					(A)publish in the Federal Register a notice
			 containing a legal description of the Withdrawal; and
					(B)file copies of the maps described in
			 paragraph (1) and the legal description of the Withdrawal with the Congress,
			 the Governor of the State of Nevada, and the Archivist of the United
			 States.
					(3)Technical
			 correctionsThe maps and
			 legal descriptions referred to in this subsection have the same force and
			 effect as if they were included in this Act. The Secretary of the Interior may
			 correct clerical and typographical errors in the maps and legal
			 description.
				(d)Relationship to
			 other reservationsThe
			 provisions of subtitle A of title XXX of the Military Lands Withdrawal Act of
			 1999 (sections 3011–3023 of Public Law No. 106–65) and of Public Land Order
			 2568 do not apply to the lands withdrawn and reserved by subsection (a). This
			 Act does not apply to any other lands withdrawn for use by the Department of
			 Defense under subtitle A of title XXX of the Military Lands Withdrawal Act of
			 1999.
			(e)Management
			 responsibilities
				(1)General
			 authorityThe Secretary shall
			 manage the lands withdrawn by subsection (a) consistent with the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), this Act, and other
			 applicable law. The Secretary shall consult with the Secretary concerned in
			 discharging that responsibility.
				(2)Management
			 plan
					(A)DevelopmentThe
			 Secretary, after consulting with the Secretary concerned, shall develop a
			 management plan for the use of the Withdrawal. Within 3 years after the date of
			 enactment of this Act, the Secretary shall submit the management plan to the
			 Congress and the State of Nevada.
					(B)Priority of
			 Yucca Mountain project-related issuesSubject to subparagraphs
			 (C), (D), and (E), any use of the Withdrawal for activities not associated with
			 the Project is subject to conditions and restrictions that the Secretary
			 considers necessary or desirable to permit the conduct of Project-related
			 activities.
					(C)Department of
			 the air force usesThe management plan may provide for the
			 continued use by the Department of The Air Force of the portion of the
			 Withdrawal within the Nellis Air Force Base Test and Training Range under terms
			 and conditions on which the Secretary and the Secretary of the Air Force agree
			 concerning Air Force activities.
					(D)Nevada test
			 sitesThe Secretary may allow the National Nuclear Security
			 Administration to continue to use the portion of the Withdrawal on the Nevada
			 Test Site and may impose any conditions on that use that the Secretary
			 considers necessary to minimize any effect on either Project or Administration
			 activities.
					(E)Other non-Yucca
			 mountain project usesThe management plan shall provide for the
			 maintenance of wildlife habitat and shall provide that the Secretary may permit
			 non-Project-related uses that the Secretary considers appropriate, including
			 domestic livestock grazing and hunting and trapping in accordance with the
			 following requirements:
						(i)GrazingThe Secretary may permit grazing to
			 continue where established before the date of enactment of this Act, subject to
			 regulations, policies, and practices that the Secretary, after consulting with
			 the Secretary of the Interior, determines to be necessary or appropriate. The
			 management of grazing shall be conducted in accordance with applicable grazing
			 laws and policies, including—
							(I)the Act commonly known as the Taylor
			 Grazing Act (43 U.S.C. 315 et seq.);
							(II)title IV of the Federal Land Policy
			 Management Act of 1976 (43 U.S.C. 1751 et seq.); and
							(III)the Public Rangelands Improvement Act of
			 1978 (43 U.S.C. 1901 et seq.).
							(ii)Hunting and
			 trappingThe Secretary may
			 permit hunting and trapping within the Withdrawal where established before the
			 date of enactment of this Act, except that the Secretary, after consulting with
			 the Secretary of the Interior and State of Nevada, may designate zones where,
			 and establish periods when, no hunting or trapping is permitted for reasons of
			 public safety, national security, administration, or public use and
			 enjoyment.
						(F)Mining
						(i)In
			 generalExcept as provided in
			 subparagraph (B), surface or subsurface mining or oil or gas production,
			 including slant drilling from outside the boundaries of the Withdrawal, is not
			 permitted at any time on lands on or under the Withdrawal. The Secretary of the
			 Interior shall evaluate and adjudicate the validity of all mining claims on the
			 portion of the Withdrawal that, on the date of enactment of this Act, was under
			 the control of the Bureau of Land Management. The Secretary shall provide just
			 compensation for the acquisition of any valid property right.
						(ii)Cind-R-Lite
			 minePatented Mining Claim
			 No. 27–83–0002, covering the Cind-R-Lite mine, shall not be affected by
			 establishment of the Withdrawal, unless the Secretary, after consulting with
			 the Secretary of the Interior, determines that the mine’s acquisition is
			 required in furtherance of the reserved use of the Withdrawal set forth in
			 subsection (a)(3). In that event, the Secretary shall provide just
			 compensation.
						(G)Limited public
			 accessThe management plan may provide for limited public access
			 to the portion of the Withdrawal under Bureau of Land Management control on the
			 date of enactment of this Act. Permitted uses may include continuation of the
			 Nye County Early Warning Drilling Program, utility corridors, and other uses
			 the Secretary, after consulting with the Secretary of the Interior, considers
			 consistent with the purposes of the Withdrawal.
					(3)ClosureIf the Secretary, after consulting with the
			 Secretary concerned, determines that the health and safety of the public or the
			 common defense and security require the closure of a road, trail, or other
			 portion of the Withdrawal, or the airspace above the Withdrawal, the Secretary
			 may effect and maintain the closure and shall provide notice of the
			 closure.
				(4)ImplementationThe Secretary and the Secretary concerned
			 shall implement the management plan developed under paragraph (2) under terms
			 and conditions on which they agree.
				(f)ImmunityThe United States and its departments and
			 agencies shall be held harmless and shall not be liable for damages to persons
			 or property suffered in the course of any mining, mineral leasing, or
			 geothermal leasing activity conducted on the Withdrawal.
			(g)Land
			 acquisitionThe Secretary may
			 acquire lands and interests in lands within the Withdrawal. Those lands and
			 interests in lands may be acquired by donation, purchase, lease, exchange,
			 easement, rights-of-way, or other appropriate methods using donated or
			 appropriated funds. The Secretary of the Interior shall conduct any exchange of
			 lands within the Withdrawal for Federal lands outside the Withdrawal.
			4.Application
			 procedures and infrastructure activities
			(a)ApplicationSection 114(b) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10134 (b)) is amended by adding the following sentence
			 after such application.: An application for construction
			 authorization need not contain information on surface facilities other than
			 surface facilities necessary for initial operation of the
			 repository.
			(b)Application
			 procedures and infrastructure activitiesSection 114(d) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10134(d)) is amended by—
				(1)inserting (1) after
			 Action.—;
				(2)striking the last two sentences; and
				(3)inserting the following new paragraphs (2)
			 and (3) after paragraph (1) as designated and amended in paragraphs (1) and (2)
			 of this subsection:
					
						(2)If the Commission approves an application
				for construction authorization and the Secretary submits an application to
				amend the authorization to obtain permission to receive and possess spent
				nuclear fuel and high-level radioactive waste, or to undertake any other action
				concerning the repository, the Commission shall consider the application using
				expedited, informal procedures, including discovery procedures that minimize
				the burden on the parties to produce documents that the Commission does not
				need to render a decision on an action under this section. The Commission shall
				issue a final decision on whether to grant permission to receive and possess,
				or on any other application, within one year of submission of the application,
				except that the Commission may extend that deadline by not more than six months
				if, not less than 30 days before the deadline, the Commission complies with the
				reporting requirements of subsection (e)(2).
							(A)At any time before or after the Commission
				issues a final decision on an application from the Secretary for construction
				authorization under this subsection, the Secretary may undertake infrastructure
				activities that the Secretary deems are necessary or appropriate to support
				construction or operation of a repository at the Yucca Mountain site or
				transportation to such site of spent nuclear fuel and high-level radioactive
				waste. Infrastructure activities include, but are not limited to, safety
				upgrades; site preparation; the construction of a rail line connect the Yucca
				Mountain site with the national rail network, including any facilities to
				facilitate rail operations; and construction, upgrade, acquisition, or
				operation of electrical grids or facilities, other utilities, communication
				facilities, access roads, rail lines, and non-nuclear support
				facilities.
							(B)The Secretary shall comply with all
				applicable requirements under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) with respect to an infrastructure activity undertaken
				under this paragraph. If the Secretary determines that an environmental impact
				statement is required in connection with an infrastructure activity undertaken
				under this paragraph, the Secretary need not consider the need for the action,
				alternative actions, or a no-action alternative. To the extent a Federal agency
				must consider the potential environmental impact of an infrastructure activity
				undertaken under this paragraph, the agency shall adopt, to the extent
				practicable, an environmental impact statement prepared under this paragraph
				without further action. Adoption satisfies the responsibilities of the adopting
				agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.), and no further action is required by the agency.
							(C)The Commission may not deny construction
				authorization, permission to receive and possess spent nuclear fuel and
				high-level radioactive waste, or any other action concerning the repository on
				the grounds that the Secretary undertook an infrastructure activity under this
				paragraph.
							.
				(c)Connected
			 actionsSection 114(f)(6) of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(f)(6)) is amended by
			 striking or and inserting before the period , or an
			 action connected or otherwise related to the repository to the extent the
			 action is undertaken outside the geologic repository operations area and does
			 not require and license from the Commission.
			(d)Expedited
			 authorizationsSection 120 of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10140) is amended—
				(1)in subsection (a)(1) by inserting or
			 an infrastructure activity after repository, by
			 inserting , State, local, or Indian tribe, after
			 Federal both places it appears, and by striking
			 repositories and inserting a repository or infrastructure
			 activity;
				(2)in subsection (b) by striking , and
			 may include terms and conditions permitted by law; and
				(3)by adding after subsection (b) the
			 following new subsections (c) and (d):
					
						(c)An agency or officer that fails to grant
				authorization within one year of receiving an application or request from the
				Secretary subject to subsection (a) shall submit a written report to Congress
				explaining the reason for not meeting this deadline or rejecting the
				application or request.
						(d)For purposes of applying any Federal,
				State, local, or Tribal law or requirement, the taking of an action related to
				a repository or an infrastructure activity is considered to be beneficial and
				not detrimental to the public interest and interstate commerce and consistent
				with the public convenience and
				necessity.
						.
				5.Nuclear waste
			 fund
			(a)Crediting
			 feesBeginning on October 1,
			 2007, and continuing through the end of the fiscal year when construction is
			 complete for surface facilities for the fully operational repository as
			 described in the license application and for the Nevada rail line, fees
			 collected by the Secretary and deposited in the Nuclear Waste Fund under the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.) shall be credited to
			 the Nuclear Waste Fund as discretionary offsetting collections each year in
			 amounts not to exceed the amounts appropriated from the Nuclear Waste Fund for
			 that year.
			(b)Fund
			 usesSection 302 (d)(4) of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d)(4)) is amended by
			 inserting infrastructure activities that the Secretary deems are
			 necessary or appropriate to support construction or operation of a repository
			 at the Yucca Mountain site or transportation to such site of spent nuclear fuel
			 and high-level radioactive waste, and after with.
			6.Regulatory
			 requirements
			(a)Material
			 requirementsNotwithstanding
			 any other law, no Federal, State, interstate, or local requirement, either
			 substantive or procedural, that is referred to in section 6001(a) of the Solid
			 Waste Disposal Act (42 U.S.C. 6961(a)), applies to—
				(1)any material owned by the Secretary if the
			 material is transported or stored in a package, cask, or other container that
			 the Commission has certified for transportation or storage of that type of
			 material; or
				(2)any material located at the Yucca Mountain
			 site for the disposal if the management and disposal of the material is subject
			 to a license issued by the Commission.
				(b)PermitsThe Administrator of the Environmental
			 Protection Agency shall be the permitting agency for purposes of issuing,
			 administering, or enforcing any new or existing air quality permit or
			 requirement applicable to a Federal facility or activity subject to the
			 requirements of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.).
			 A State or unit of local government shall not issue, administer, or enforce a
			 new or existing air quality permit or requirement affecting a Federal facility
			 or activity in the Withdrawal and subject to the requirements of the Nuclear
			 Waste Policy Act of 1982.
			7.TransportationThe Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10101 et seq.) is amended by inserting the following new section after
			 section 180:
			
				181.(a)The Secretary is authorized to determine
				the extent to which any transportation done in carrying out the Secretary’s
				functions under this Act that is regulated under the Hazardous Materials
				Transportation Authorization Act of 1994 shall instead be regulated exclusively
				under the Atomic Energy Act of 1954.
					(b)On request by the Secretary, the Secretary
				of Transportation is authorized to determine pursuant to section 5125 of title
				49, United States Code, that any requirement of a State, political subdivision
				of a State, or Indian tribe regarding transportation done by or on behalf of
				the Secretary in carrying out this Act is preempted, irrespective of whether
				the transportation otherwise is or would be subject to regulation under the
				Hazardous Materials Transportation Authorization Act of
				1994.
					.
		8.Water
			 rightsSection 124 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10144) is amended by inserting
			 (a) Water Rights
			 Acquisition Effect.— after the section number and by
			 adding the following new subsection (b):
			
				(b)Beneficial use
				of waterNotwithstanding any
				other Federal, State, or local law, the use of water from any source in
				quantities sufficient to accomplish the purposes of this Act to carry out
				Department functions under this Act is declared to be a use that is beneficial
				to interstate commerce and that does not threaten to prove detrimental to the
				public interest. A State shall not enact or apply a law that discriminates
				against this use. The Secretary, through purchase or otherwise, may obtain
				water rights necessary to carry out Department functions under this
				Act.
				.
		9.Waste
			 confidenceNotwithstanding any
			 other law, in deciding whether to permit the construction or operation of a
			 nuclear reactor or any related facilities, the Commission shall deem, without
			 further consideration, that sufficient capacity will be available in a timely
			 manner to dispose of the spent nuclear fuel and high-level radioactive waste
			 resulting from the operation of the reactor and any related facilities.
		
